Citation Nr: 1529944	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left lower leg nerve damage, to include as secondary to service-connected left knee anterior cruciate ligament (ACL) repair with osteoarthritis (left knee disability).

2.  Entitlement to an initial compensable disability rating for a left knee disability prior to August 31, 2010, and a disability rating in excess of 10 percent on and after August 31, 2010.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee disability on and after January 9, 2015, on the basis of limitation of extension.

4.  Entitlement to a disability rating in excess of 20 percent for a left knee disability on and after January 9, 2015, on the basis of instability.





ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  These matters were remanded by the Board in September 2014.


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee, is proximately due to the Veteran's service-connected left knee disability.

2.  Prior to November 1, 2013, the Veteran's left knee disability was manifested by painful motion of the joint.  

3.  On and after November 1, 2013, the Veteran's left knee disability was manifested by extension of the knee limited to 10 degrees.

4.  On and after November 1, 2013, the Veteran's left knee disability was manifested by moderate impairment due to instability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

2.  The criteria for an evaluation of 10 percent, but no higher, for a left knee disability based on painful motion of the joint have been met throughout the period prior to November 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59 (2014).

3.  The criteria for an evaluation of 10 percent, but no higher, for a left knee disability based on limitation of extension have been met on and after November 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).

4.  The criteria for an evaluation of 20 percent, but no higher, based on impairment of the knee due to instability have been met on and after November 1, 2013.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2009 pre-discharge notice satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's claims were re-adjudicated in a Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran has also undergone VA examinations in connection with his claims.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  
38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).



Service Connection

The Veteran asserts that he has left lower leg nerve damage proximately due to his service-connected left knee disability.  Given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection with regard to left lower leg nerve damage. 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, a January 2015 VA examiner diagnosed left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee.  As such, the Board finds that there is evidence of a current disability for the purposes of secondary service connection. 

With respect to whether the Veteran's left lower extremity peroneal nerve palsy was caused or aggravated by a service-connected disability, a May 2009 VA pre-discharge examination showed motor function and sensory function within normal limits.  However, a December 2011 nerve conduction study showed abnormal results, and the examiner could not locate the superficial peroneal nerve on the left.  The examiner indicated that this could explain some of the Veteran's left leg symptoms.  The January 2015 VA examiner diagnosed left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee.  The Board notes that the examiner first indicated that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, upon review of the rationale for the opinion, it is clear the examiner's opinion is that the Veteran's nerve condition is proximately due to his service-connected left knee disability.  The examiner indicated that the Veteran's left leg symptoms, including reduced sensation, began soon after the Veteran's left knee ACL repair and, as such, were most likely attributable to the surgery.  Alternatively, the examiner indicated that the nerve injury may have occurred at the same time as the initial knee injury.  The examiner then opined that, either way, the Veteran's left lower extremity peroneal nerve palsy is directly related to the Veteran's service-connected left knee disability.

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee, is proximately due to his service-connected left knee disability.  Therefore, service connection for left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee, is granted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Ratings

The Veteran asserts that his service-connected left knee disability is more severe than the current disability ratings reflect.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 
25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 
25 Vet. App. 32, 43 (2011). 

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).
 
Prior to August 31, 2010, the Veteran does not have a compensable disability rating for his left knee disability.  From August 31, 2010, to January 9, 2015, the Veteran's left knee is rated as 10 percent disabling based on painful motion of the joint.  On and after January 9, 2015, the Veteran's left knee is rated as 10 percent disabling under Diagnostic Code 5261 for limitation of extension, and as 20 percent disabling under Diagnostic Code 5257 for instability.  

Diagnostic codes which may apply to the knees include:

Diagnostic Code 5256, which addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257, which addresses  recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5258, which grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259, which grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, which addresses limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, which addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5262, which assigns a 40 percent rating for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating for  malunion with marked knee or ankle disability and a 20 percent rating for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Prior to November 1, 2013

The Veteran first underwent VA examination in connection with his claim in May 2009.  The VA examiner noted that the Veteran had constant pain in his knees which he described as crushing, aching, and cramping.  The Veteran reported that his pain was elicited by physical activity and relieved by rest.  He had symptoms of weakness, stiffness, swelling, redness, giving way, lack of endurance, and locking.  There was no evidence of heat, fatigability, or dislocation.  The Veteran had pain when standing and walking for long periods of time, and had to limit his physical activities due to pain.  The ranges of motion for the left knee were flexion to 140 degrees and extension to 0 degrees.  The ranges of motion were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability tests were within normal limits.

The Veteran also underwent VA treatment throughout this period.  Treatment records show frequent complaints of left knee pain and that the Veteran received knee injections.  A November 2010 treatment record noted decreased knee flexion to 90 degrees with pain.  

Currently, the Veteran has a noncompensable disability rating prior to August 31, 2010, and a 10 percent rating for painful motion of the joint on and after August 31, 2010.  However, upon review, the Board finds that the evidence indicates that the Veteran has reported painful motion of the left knee since prior to his discharge from active duty service in August 2009, including upon VA examination in May 2009.  As such, the Veteran is entitled to a 10 percent rating for painful motion of the joint for the entire period on appeal prior to November 1, 2013.  See 38 C.F.R.  § 4.59.

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To warrant a disability rating under the other applicable diagnostic codes based on limitation of motion, there would need to be evidence of limitation of flexion or extension.  Because the range of motion findings during the appeal period discussed above shows range of motion from 0 to at least 90 degrees, no rating is warranted under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula at any time prior to November 1, 2013, a higher evaluation is not warranted under another diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262.  

From November 1, 2013

A November 1, 2013, VA treatment record indicates the onset of instability and giving way, which the Veteran reported was making it difficult to perform his job duties.  There was moderate medial-lateral instability and joint laxity.  The clinician noted a range of motion of flexion to 100 degrees and extension limited to 10 degrees.
Additionally, the Veteran again underwent VA examination in January 2015.  He described flare-ups with periodic increases in symptoms, including pain, stiffness, and swelling, after repetitive use (such as prolonged walking) or prolonged sitting (such as with flying on an airplane).  He noted that such flare-ups could increase symptoms for up to a day and require treatment with anti-inflammatory medications.  The VA examiner noted that the examination neither supported nor contradicted the Veteran's statements regarding significant limitation of functional ability with flare ups, and opined that pain and lack of endurance would significantly limit functional ability with repeated use over a period of time.  There was evidence of pain with weight bearing, and objective evidence of localized tenderness or pain on palpitation of the joint.  There was evidence of swelling, disturbance of locomotion, and interference with sitting and standing.  There was no evidence of ankylosis, recurrent subluxation, or lateral instability.  There was evidence of some anterior instability.  Ranges of motion were flexion to 125 degrees and extension to 10 degrees, and contributed to trouble squatting, kneeling, crawling, and sitting with the knee bent for prolonged periods.

Currently, the Veteran's left knee disability is assigned a 10 percent disability rating on the basis of limitation of extension and a 20 percent disability rating on the basis of instability from the date of the January 9, 2015, VA examination.  Upon review, however, the Board finds that the November 1, 2013, VA treatment record indicates that the Veteran had moderate instability of the knee and extension limited to 10 degrees on that date.  While a January 2014 VA treatment record indicated full range of motion, it did not specify exact ranges of motion, and no intervening treatment records have indicated greater extension or normal stability.  As such, the Board finds that the Veteran is entitled to a disability rating of 10 percent on the basis of limitation of extension and a disability rating of 20 percent on the basis of instability on and after November 1, 2013.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261.

However, the evidence does not demonstrate that the Veteran had extension limited to 15 degrees at any point during the periods of the appeal.  On all occasions, extension was limited to 10 degrees or within normal limits.  Additionally, the evidence does not demonstrate severe impairment of the knee on the basis of instability at any point during the period on appeal.  Both the November 2013 VA clinician and January 2015 VA examiner noted no more than moderate instability.  As such, the Board finds the preponderance of the evidence does not support a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension or a disability rating in excess of 20 percent for a left knee disability on the basis of instability at any time during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261; Gilbert, 1 Vet. App. 49.  

Additionally, because the range of motion findings during the appeal period discussed above show flexion of at least 90 degrees, a disability rating is not warranted under the schedular criteria for limitation of flexion.  Because there is no evidence of ankylosis, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5262; see also Schafrath, 1 Vet. App. 589.

Other Rating Considerations

As previously noted, when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. 202.  Although VA examiners noted that the Veteran had some functional limitation due to pain and lack of endurance, the evidence demonstrates that the Veteran had the same ranges of motion upon repetition with no additional functional loss.  As such, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned ratings.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the increased disability ratings, the Board has recognized the Veteran's statements regarding his knee pain and instability.  For all the periods on appeal, the Board has also based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  

Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 10 percent, but no higher, for a painful motion of the left knee prior to November 1, 2013; a disability rating of 10 percent, but no higher, for limitation of extension of the left knee on and after November 1, 2013; and a disability rating of 20 percent, but no higher, for instability of the left knee on and after November 1, 2013.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5257, 5261; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's left knee disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disability during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was unemployable as the result of his service-connected disabilities.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

ORDER

Entitlement to service connection for left lower extremity peroneal nerve palsy, status post-ACL surgery of the left knee, is granted.

Entitlement to a disability rating of 10 percent, but no higher, for painful motion of the left knee throughout the period on appeal prior to November 1, 2013, is granted.

Entitlement to a disability rating of 10 percent, but no more, for limitation of extension of the left knee on and after November 1, 2013, is granted.

Entitlement to a disability rating of 20 percent, but no more, for instability of the left knee on and after November 1, 2013, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


